83 F.3d 429
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Robert A. SMITH, Plaintiff-Appellant,v.Shirleen FERRIER, Small Claim Court Process Supervisor;Carol Miller, Justice Center;  Michael Glisson,Court Process Supervisor, CriminalSupport and Theo White,Defendants-Appellees.
No. 95-16738.
United States Court of Appeals, Ninth Circuit.
Submitted April 22, 1996.*Decided April 26, 1996.

Before:  HALL, THOMPSON and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Robert Smith, a California state prisoner, appeals pro se the district court's dismissal of his civil rights action alleging that Sacramento County Superior Court employees Shirleen Ferrier and Michael Glisson violated Smith's First Amendment Rights by interfering with his attempts to file an action in small claims court.   Smith sought an order compelling the state court to adjudicate his small claims action.   We have jurisdiction under 28 U.S.C. § 1291 and affirm.


3
Federal courts are without power to direct state courts or their judicial officers how to perform their duties.  Demos v. United States District Court, 925 F.2d 1160, 1161 (9th Cir.), cert. denied, 498 U.S. 1123 (1991);  see also Sully v. Lungren, 842 F.Supp. 1230, 1231 (N.D.Cal.1994) ("A petition to compel a state court to take or refrain from some action ... is frivolous as a matter of law.").   Accordingly, the district court properly dismissed Smith's action as frivolous.   See 28 U.S.C. § 1915(d).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3